Citation Nr: 0419400	
Decision Date: 07/19/04    Archive Date: 07/27/04

DOCKET NO.  03-18 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a hiatal hernia 
with reflux.

2.  Entitlement to service connection for irritable bowel 
syndromes/colitis.

3.  Entitlement to service connection for duodenitis.

4.  Entitlement to service connection for gastritis.

5.  Entitlement to service connection for a duodenal ulcer.

6.  Entitlement to an increased rating for post traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from October 1961 to May 
1971.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which continued a 10 percent rating 
for a mental disorder and denied entitlement to service 
connection for a duodenal ulcer inter alia.  The Notice of 
Disagreement received in October 1999 was limited to the 
duodenal ulcer claim and for an increased rating for a mental 
disorder.  Although the August 1999 rating also denied 
entitlement to service connection for several other claimed 
gastrointestinal disabilities, pursuant to a November 1999 
rating, the RO deferred claims for entitlement to service 
connection for gastrointestinal disorders pending an 
examination.  Thereafter, a July 2002 rating continued denial 
of entitlement to service connection for a duodenal ulcer and 
also denied entitlement to service connection for hiatal 
hernia with reflux, irritable bowel syndrome, and another 
Notice of Disagreement was submitted that encompassed all 
those issues .

It bears emphasis that entitlement to service connection for 
an increased rating for a mental disorder in excess of 10 
percent for a mental disorder was denied in the aforesaid 
August 1999 rating decision.  A notice of disagreement was 
received at the RO as to that issue in October 1999; however, 
a statement of the case has not been promulgated as to that 
claim.  Moreover, although the assigned disability evaluation 
was increased to 50 percent pursuant to a November 1999 
rating, that increase did not constitute a full grant of the 
benefit sought, and the increased rating issue remains in 
appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  
Accordingly, the matter is remanded to the RO for disposition 
as appropriate.  Manlincon v. West, 12 Vet App 238 (1999).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Together with a evidentiary submission received in August 
2003, the veteran indicated that additional private medical 
records may be available from several physicians listed.  The 
VA's statutory duty to assist the veteran includes the 
obligation to obtain pertinent treatment records, the 
existence of which has been called to its attention.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990); Ivey v. 
Derwinski, 2 Vet. App. 320 (1992); Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).

The RO has not issued a statement of the case on the issue 
pertaining to an increased rating for PTSD.  Where a veteran 
has submitted a timely notice of disagreement with an adverse 
decision and the RO did not subsequently issue a statement of 
the case addressing the issue, the Board should remand the 
issue to the RO for issuance of a statement of the case.  
Manlincon v. West, 12 Vet. App. 238 (1999).  Accordingly, the 
case is REMANDED to the RO for the following development:

1.  After securing any necessary release, 
the RO should obtain the medical records 
of the medical care providers identified 
in his submission received on August 6, 
2003 and associate such records with his 
claims folder in order to give the 
veteran every consideration with respect 
to the present appeal and to ensure that 
the VA has met its duty to assist the 
veteran in developing the facts pertinent 
to the claim.  If the search for such 
records have negative results, 
documentation to that effect from each of 
such contacted entities should be placed 
in the claim file.

2.  Following completion of these actions 
and after undertaking any other 
appropriate development, the RO should 
review the evidence and determine whether 
the veteran's claims of entitlement to 
service connection for any of the claimed 
gastrointestinal disabilities may now be 
granted.  

The RO should also issue a statement of 
the case to the veteran and 
representative addressing the issue of 
entitlement to an increased rating for 
PTSD.

If the decision remains adverse to the 
veteran, he and his representative should 
be provided with an appropriate 
supplemental statement of the case and an 
opportunity to respond thereto.  The case 
should then be returned to the Board for 
further appellate consideration if 
appropriate.  However, the issue 
pertaining to increased rating for PTSD 
should not be certified to the Board 
unless all applicable appellate 
procedures are followed, including the 
completion of the appeal.

The Board intimates no opinion as to the ultimate outcome of 
the claim.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans 


Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




